Citation Nr: 1749914	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbosacral strain.

2. Entitlement to service connection for a thoracic spine disorder, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1947 to November 1948.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In May 2017, the Board remanded the case for additional development, which has been completed.  These matters have since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's cervical spine disorder did not manifest in service and is not attributable to service; degenerative arthritis of the cervical spine did not manifest to a compensable degree within one year of discharge from service.

2. The Veteran's cervical spine disorder is not caused or aggravated by the Veteran's service-connected lumbosacral strain.

3. The Veteran's thoracic spine disorder did not manifest in service and is not attributable to service; degenerative arthritis of the thoracic spine did not manifest to a compensable degree within one year of discharge from service.

4. The Veteran's thoracic spine disorder is not caused or aggravated by the Veteran's service-connected lumbosacral strain.

CONCLUSIONS OF LAW

1. The criteria the establishment of entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria the establishment of entitlement to service connection for a thoracic spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Prior to the initial adjudication of the claim in January 2015, the RO satisfied its duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1). 

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and post-service medical records have been associated with the claims file.  Moreover, the record reflects substantial compliance with the Board's May 2017 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also, the Veteran was afforded VA examinations and addendum opinions in May and June 2014, December 2014, April 2016, and June 2017, which, collectively, the Board finds are sufficient to decide the Veteran's claims.  Hence, the duties to notify and to assist have been met.

Law and Analysis
 
Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.303(a).  

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection there must be evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).   

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity during service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d 1331.  

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and governing entitlement to VA benefits, the Board concludes that service connection is not warranted for thoracic and cervical spine disorders.

The Veteran contends that his degenerative disk disease is due to in-service salmonella poisoning.  He also contends that he has an upper back and neck condition that may be related to his service-connected lumbosacral strain.  See December 2013 and October 2014 VA Forms 21-4138 Statement In Support of Claim; March 2015 Notice of Disagreement.  Additionally, the Veteran stated that his neck and back conditions were related to carrying heavy weights, road marching, or use of rucksacks.  See VA Form 9, Appeal to Board of Veterans' Appeals.

As an initial matter, the Veteran was diagnosed with facet arthropathy and degenerative disk disease (DDD) in August 2002, spinal stenosis in October 2014, and cervical spondylosis in November 2014.

Service treatment records are silent for any in-service complaints, symptoms related to, treatment, or diagnosis of thoracic and cervical spine disorders.  However, the Veteran was admitted for acute gastroenteritis caused by Salmonella Bredeney in September 1947.  

VA treatment records do not document any medical opinion relating the service-connected lumbosacral strain to the Veteran's back and neck conditions.  However, the Veteran does assert having an issue with his spine due to military duty with rucksacks, pulling, and pushing and carrying heavy weight on his neck and back.  See February 2015 VA Primary Care Note.

The Veteran was afforded a VA examination in May 2014 for his back condition.  The examiner noted that the Veteran has had back pain for more than 60 years.  In a subsequent June 2014 VA medical opinion, the examiner stated that the diagnosis of DDD was not related to the in-service salmonella lumbosacral arthropathy and was due to the natural aging process.

At a December 2014 VA examination for his neck and back conditions, the Veteran reported that his service-related back pain had extended into his upper back and neck within the past two years.  The examiner opined that the Veteran's neck condition was less likely than not due to or the result of the Veteran's service-connected condition.  The examiner explained that the Veteran developed a lumbosacral strain during service and neck pain in 2012.  An MRI of the cervical spine showed disc bulges and facet arthropathy from C3-C7.  The examiner stated that it was more likely than not that these changes occurred as a consequence of age related degeneration and less likely than not as a consequence of the Veteran's lumbosacral strain during service.

In April 2016, the Veteran was provided a VA examination for his neck condition. The Veteran reported that his chronic back trouble may have aggravated his neck trouble.  The examiner diagnosed intervertebral disc syndrome of the cervical spine (IVDS).  He opined that IVDS was less likely caused by or the result of active duty service and less likely aggravated by the Veteran's service-connected low back condition.  The examiner stated that the evidence did not show an event, disease or injury in service.  The cervical spine and the lumbar spine were two separate joints and functioned largely independently.  Additionally, GI and salmonella infection were self-limited conditions.  There was no evidence in the Veteran's service treatment records that he developed sepsis that resulted in osteomyelitis of the spine and, hence, IVDS.  The Veteran's IVDS was most likely an intervening interceding event.

Pursuant to the Board's May 2017 remand, a VA examiner provided medical opinions on the Veteran's back and neck conditions in June 2017.  The examiner opined that any previously or currently diagnosed thoracic spine disorder, to include thoracic spine DDD, was less likely as not caused or aggravated (permanently worsened) by the Veteran's service-connected lumbosacral strain.  The examiner stated that lumbosacral strain was a self-limited injury to the ligaments and tendons of the back lasting several days to several weeks.  There was no significant medical evidence supporting a causal relationship between lumbosacral strain and the eventual development of spinal DDD or stenosis.  Lumbar spine DDD was a common normal finding.  It had been documented in multiple studies to be present on MRI imaging by about age 50 in approximately 50% of individuals without low back pain.  Also, spinal stenosis was related to normal aging.  The examiner concluded that a nexus was not present.  This was supported by the weight of medical evidence.  The examiner further opined that any service-connected lumbar strain residuals less likely than not caused or aggravated any thoracic spine disorder many years after separation from service.   

The June 2017 VA examiner opined that the Veteran's currently diagnosed and previously diagnosed cervical spine disorders were at least as likely as not the result of aging processes.  

The June 2017 VA examiner further concluded that a remote episode of salmonella poisoning was not related to development of spinal arthritis or degenerative joint disease (DJD).  The examiner stated that the Veteran's back pain began approximately five years after discharge, which was well beyond the one-year post-service separation date.  The Veteran had avoided certain physical activities and self-treated with over the counter medications for pain and discomfort.  The Veteran's self-reported symptoms were consistent with DJD and not traumatic DJD.  Although the Veteran asserted that VA providers told him that there was a link between salmonella poisoning and the subsequent development of arthritis, it did not aid in creating an objective nexus for the contention.  There was no evidence in the Veteran's STRs that the Veteran developed sepsis resulting in spinal osteomyelitis, which could be related to any spine conditions.  Instead, DJD was most likely due to normal aging.  

The June 2017 VA examiner noted that the Veteran was an MP in service.  The examiner stated that MPs work in two separate areas - Corrections or Prison Guards and "Road MPs."  Given that the Veteran served in peacetime, the examiner concluded that it was less likely than not the Veteran would have experienced extensive marching and carrying heavy weights or rucksacks while working as an MP.  The examiner added that MPs do not road march or carry rucksacks extensively, as it was not considered part of their duties.  Moreover, the examiner stated that the weight of medical literature did not support development of spinal DJD being related to carrying heavy weights, road marching, or use of rucksacks.  He concluded that the temporal gap between the claimed cervical spine disorders militated against a nexus for this contention.

As indicated, there is no competent evidence of record otherwise linking the Veteran's thoracic and cervical spine disorders to his active service or to the Veteran's service-connected lumbosacral strain.  Additionally, there is no indication that arthritis occurred in service or manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.   Instead, the only medical opinions on the matter weigh against the Veteran's claim and there is no contrary medical opinion of record.  The Board finds that the VA examination reports and addendum opinions are significantly probative here, as the examiners reviewed the evidence of record, including the Veteran's lay statements, and relied on their own training, knowledge, and expertise as medical professionals in rendering their opinions.  

The Board acknowledges the lay statements and assertions of record, including the Veteran's sincere belief that his thoracic and cervical spine disorders are related to carrying heavy weights, road marching, or use of rucksacks and his service-connected lumbosacral strain.  In some circumstances, lay witnesses may opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, neither the Veteran nor his representative is competent to provide an opinion as to whether the Veteran's thoracic and cervical spine disorders are related to service and/or his service-connected lumbosacral strain, as this particular inquiry is within the province of trained medical professionals; it goes beyond a simple and immediately observable cause-and-effect relationship.  Although laypersons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, the Board finds that the Veteran's lack of a report of back and neck problems prior to August 2002, in conjunction with the VA examinations and opinions, weighs against a finding of continuity of symptomatology since service.   But see Walker, 708 F.3d at 1336 (holding that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b)).  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a)("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, the Veteran's claim for entitlement to service connection for thoracic and cervical spine disorders is denied.










ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a thoracic spine disorder is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


